755 N.W.2d 174 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Timothy Ivan MUHN, Defendant-Appellant.
Docket No. 136577. COA No. 284173.
Supreme Court of Michigan.
September 9, 2008.
On order of the Court, the application for leave to appeal the April 18, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals. On remand, while retaining jurisdiction, the Court of Appeals shall remand the case to the Macomb Circuit Court for appointment of counsel for the defendant, if determined to be indigent, and for the circuit court to prepare a certified concise statement of proceedings arising from the March 6, 2007 sentencing hearing and all post-judgment proceedings. Once the circuit court has prepared a proposed concise statement of proceedings, it shall serve copies on all parties along with a notice of hearing with the date, time, and place for settlement of the concise statement. Thereafter, the circuit court shall proceed in accordance with MCR 7.205(G)(2), (3), *175 and (4). Upon return to the Court of Appeals, that court shall consider the certified concise statement of proceedings, and any further briefing by the parties, and shall decide whether to grant, deny, or order other relief, in accordance with MCR 7.205(D)(2).
The motion to add issue and motion to remand for an evidentiary hearing regarding the claim of ineffective assistance of counsel are DENIED.
We do not retain jurisdiction.